Exhibit 10.12

FOURTH AMENDED AND RESTATED

UNSECURED REVOLVING

DEMAND PROMISSORY NOTE

 

$90,000,000.00

   December 13, 2011

Section 1. Promise to Pay. For and in consideration of value received, the
undersigned, CONTRAN CORPORATION, a corporation duly organized under the laws of
the state of Delaware (“Borrower”), promises to pay to the order of TIMET
FINANCE MANAGEMENT COMPANY, a corporation duly organized under the laws of the
state of Delaware (“TFMC”), or the holder hereof (as applicable, TFMC or such
holder shall be referred to as the “Noteholder”), the principal sum of NINETY
MILLION and NO/100ths United States Dollars ($90,000,000.00) or such lesser
amount as shall equal the unpaid principal amount of the loan made by the
Noteholder to Borrower together with interest on the unpaid principal balance
from time to time pursuant to the terms of this Fourth Amended and Restated
Unsecured Revolving Demand Promissory Note, as it may be amended from time to
time (this “Note”). This Note shall be unsecured and will bear interest on the
terms set forth in Section 7 below. Capitalized terms not otherwise defined
shall have the meanings given to such terms in Section 18 of this Note.

Section 2. Amendment and Restatement This Note renews and replaces, amends and
restates in its entirety the Third Amended and Restated Unsecured Revolving
Demand Promissory Note dated December 22, 2010 in the original principal amount
of $90,000,000.00 payable to the order of the Noteholder and executed by the
Borrower (the “Third Amended Note”). The Third Amended Note replaced, amended
and restated in its entirety the Second Amended and Restated Unsecured Revolving
Demand Promissory Note dated April 15, 2010 in the original principal amount of
$90,000,000.00 payable to the order of the Noteholder and executed by the
Borrower (the “Second Amended Note”). The Second Amended Note replaced, amended
and restated in its entirety the First Amended and Restated Unsecured Revolving
Demand Promissory Note dated December 11, 2009 in the original principal amount
of $60,000,000.00 payable to the order of the Noteholder and executed by the
Borrower (the “First Amended Note”). The First Amended Note replaced, amended
and restated in its entirety the Unsecured Revolving Demand Promissory Note
dated November 4, 2009 in the original principal amount of $30,000,000.00
payable to the order of the Noteholder and executed by the Borrower (the
“Original Note”). This Note amends and restates in its entirety the Third
Amended Note, the Second Amended Note, the First Amended Note and the Original
Note (collectively, the “Prior Notes”); provided that (a) such amendment and
restatement shall operate to renew, amend and modify the rights and obligations
of the parties under each Prior Note, as provided herein, but shall not
extinguish the obligations under each Prior Note, nor effect a novation
thereof,. As of the close of business on December 12, 2011, the unpaid principal
balance of the Third Amended Note was $28,800,000.00 and the accrued and unpaid
interest thereon was $88,243.87, which principal and accrued and unpaid interest
is the principal and accrued and unpaid interest owed, respectively, under this
Note as of the beginning of business on the date of this Note.

Section 3. Place of Payment. All payments will be made at Noteholder’s address
at Nemours Building, Suite 1410, 1007 Orange Street, Wilmington, Delaware 19801,
Attention: President or such other place as the Noteholder may from time to time
appoint in writing.

Section 4. Payments. The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on the Final Payment Date.
Prior to the Final Payment Date, any unpaid and accrued interest on an unpaid
principal balance shall be paid in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2011. All payments
on this Note shall be applied first to accrued and unpaid interest, next to
accrued interest not yet payable and then to principal. If any payment of
principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.

Section 5. Prepayments. This Note may be prepaid in part or in full at any time
without penalty.

Section 6. Borrowings. Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow, repay and re-borrow principal under this Note in
increments of $100,000 on a daily basis so long as:

 

Page 1 of 6.



--------------------------------------------------------------------------------

  •  

the aggregate outstanding principal balance does not exceed $90,000,000.00;

 

  •  

no written demand for payment has been made by the Noteholder; and

 

  •  

no Event of Default has occurred and is continuing.

Section 7. Interest. The unpaid principal balance of this Note up to and
including $15,000,000.00 shall bear interest at the rate per annum of the Prime
Rate less one and one half percent (1.50%). The unpaid principal balance of this
Note in excess of $15,000,000.00 shall bear interest at the rate per annum of
the Prime Rate. In the event that principal or interest is not paid within five
Business Days after such payment was due or declared due, all past due principal
under this Note will bear interest at the rate per annum of the Prime Rate plus
four percent (4.00%). Accrued interest on the unpaid principal of this Note
shall be computed on the basis of a 365- or 366-day year for actual days
(including the first, but excluding the last day) elapsed, but in no event shall
such computation result in an amount of accrued interest that would exceed
accrued interest on the unpaid principal balance during the same period at the
Maximum Rate. Notwithstanding anything to the contrary, this Note is expressly
limited so that in no contingency or event whatsoever shall the amount paid or
agreed to be paid to the Noteholder exceed the Maximum Rate. If, from any
circumstances whatsoever, the Noteholder shall ever receive as interest an
amount that would exceed the Maximum Rate, such amount that would be excessive
interest shall be applied to the reduction of the unpaid principal balance and
not to the payment of interest, and if the principal amount of this Note is paid
in full, any remaining excess shall be paid to Borrower, and in such event, the
Noteholder shall not be subject to any penalties provided by any laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the highest lawful rate permissible under applicable law. All sums paid or
agreed to be paid to Noteholder for the use, forbearance or detention of the
indebtedness of the Borrower to Noteholder shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full of the principal (including the
period of any renewal or extension thereof) so that the interest on account of
such indebtedness shall not exceed the Maximum Rate. If at any time the Contract
Rate is limited to the Maximum Rate, any subsequent reductions in the Contract
Rate shall not reduce the rate of interest on this Note below the Maximum Rate
until the total amount of interest accrued equals the amount of interest that
would have accrued if the Contract Rate had at all times been in effect. In the
event that, upon demand or acceleration of this Note or at final payment of this
Note, the total amount of interest paid or accrued on this Note is less than the
amount of interest that would have accrued if the Contract Rate had at all times
been in effect with respect thereto, then at such time, to the extent permitted
by law, in addition to the principal and any other amounts Borrower owes to the
Noteholder, the Borrower shall pay to the Noteholder an amount equal to the
difference between: (i) the lesser of the amount of interest that would have
accrued if the Contract Rate had at all times been in effect or the amount of
interest that would have accrued if the Maximum Rate had at all times been in
effect; and (ii) the amount of interest actually paid on this Note.

Section 8. Remedy. Upon the occurrence and during the continuation of an Event
of Default, the Noteholder shall have all of the rights and remedies provided in
the applicable Uniform Commercial Code, this Note or any other agreement among
Borrower and in favor of the Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation. In conjunction with
and in addition to the foregoing rights and remedies of the Noteholder, the
Noteholder may declare all indebtedness due under this Note, although otherwise
unmatured, to be due and payable immediately without notice or demand
whatsoever. All rights and remedies of the Noteholder are cumulative and may be
exercised singly or concurrently. The failure to exercise any right or remedy
will not be a waiver of such right or remedy.

Section 9. Right of Offset. The Noteholder shall have the right of offset
against amounts that may be due by the Noteholder now or in the future to
Borrower against amounts due under this Note.

Section 10. Record of Outstanding Indebtedness. The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records. The principal balance outstanding and all
accrued or accruing interest owed under this Note as recorded by Noteholder in
its records shall be the best evidence of the principal balance outstanding and
all accrued or accruing interest owed under this Note; provided that the failure
of Noteholder to so record or any error in so recording or computing any such
amount owed shall not limit or otherwise affect the obligations of the Borrower
under this Note to repay the principal balance outstanding and all accrued or
accruing interest.

 

Page 2 of 6.



--------------------------------------------------------------------------------

Section 11. Waiver. Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by the Noteholder for payment under this Note.

Section 12. Costs and Attorneys’ Fees. In the event the Noteholder incurs costs
in collecting on this Note, this Note is placed in the hands of any attorney for
collection, suit is filed on this Note or if proceedings are had in bankruptcy,
receivership, reorganization, or other legal or judicial proceedings for the
collection of this Note, Borrower and any guarantor jointly and severally agree
to pay on demand to the Noteholder all expenses and costs of collection,
including, but not limited to, reasonable attorneys’ fees incurred in connection
with any such collection, suit, or proceeding, in addition to the principal and
interest then due.

Section 13. Time of Essence. Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.

Section 14. Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, AND BORROWER CONSENTS TO JURISDICTION IN THE COURTS
LOCATED IN THE STATE OF DELAWARE.

Section 15. Notice. Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient. The address for giving notice or demand
under this Note (i) to the Noteholder shall be the place of payment specified in
Section 3 or such other place as the Noteholder may specify in writing to the
Borrower and (ii) to Borrower shall be the address below the Borrower’s
signature or such other place as the Borrower may specify in writing to the
Noteholder.

Section 16. Successors and Assigns. All of the covenants, obligations, promises
and agreements contained in this Note made by Borrower shall be binding upon its
successors and permitted assigns, as applicable. Notwithstanding the foregoing,
Borrower shall not assign this Note or its performance under this Note without
the prior written consent of the Noteholder.

Section 17. Periodic Reporting. Borrower agrees to provide to the Noteholder the
following:

(a) within sixty (60) days after the end of each of Borrower’s first three
fiscal quarters each year, the consolidated balance sheets of Borrower and its
consolidated subsidiaries as of the end of such quarter, and the related
consolidated statements of income and cash flows for the year-to-date interim
period then ended, prepared in accordance with accounting principles generally
accepted in the United States of America; and

(b) within one hundred twenty (120) days following the end of each fiscal year
of Borrower, a copy of the annual audit report for such year for Borrower and
its consolidated subsidiaries, including therein consolidated balance sheets of
Borrower and its consolidated subsidiaries as of the end of such fiscal year and
the related consolidated statements of income and cash flows for the year then
ended, accompanied by a report and opinion of PricewaterhouseCoopers LLP, or
another independent certified public accountant of recognized standing
acceptable to the Noteholder in its reasonable discretion, which report and
opinion shall be prepared in accordance with accounting principles generally
accepted in the United States of America and shall not be subject to any “going
concern” or like qualification or exception, or any exception or qualification
as to scope of audit.

 

Page 3 of 6.



--------------------------------------------------------------------------------

Section 18. Definitions. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Business Day” shall mean any day banks are open in the state of Delaware.

(b) “Contract Rate” means the amount of any interest (including fees, charges or
expenses or any other amounts that, under applicable law, are deemed interest)
contracted for, charged or received by or for the account of Noteholder.

(c) “Final Payment Date” shall mean the earlier of:

 

  •  

written demand by the Noteholder for payment of all or part of the principal and
interest accrued and unpaid thereon;

 

  •  

March 31, 2013; or

 

  •  

acceleration as provided herein.

(d) “Event of Default” wherever used herein, means any one of the following
events:

(i) the Borrower fails to pay any amount due on this Note and/or any fees or
sums due under or in connection with this Note after any such payment otherwise
becomes due and payable and three Business Days after demand for such payment;

(ii) the Borrower otherwise fails to perform or observe any other provision
contained in this Note and such breach or failure to perform shall continue for
a period of thirty days after notice thereof shall have been given to the
Borrower by the Noteholder;

(iii) a case shall be commenced against Borrower, or Borrower shall file a
petition commencing a case, under any provision of the Federal Bankruptcy Code
of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or

(iv) an event occurs that, with notice or lapse of time, or both, would become
any of the foregoing Events of Default.

(e) “Maximum Rate” shall mean the highest lawful rate permissible under
applicable law for the use, forbearance or detention of money.

(f) “Prime Rate” shall mean the fluctuating interest rate per annum in effect
from time to time equal to the base rate on corporate loans as reported as the
Prime Rate in the Money Rates column of The Wall Street Journal or other
reliable source.

 

Page 4 of 6.



--------------------------------------------------------------------------------

 

BORROWER: CONTRAN CORPORATION By:   /s/    JOHN A. ST. WRBA           John A.
St. Wrba   Vice President and Treasurer Address:

5430 LBJ Freeway, Suite 1700

Dallas, Texas 75240-2697

 

Page 5 of 6.



--------------------------------------------------------------------------------

As of the date hereof, TIMET FINANCE MANAGEMENT COMPANY, as the Noteholder,
hereby agrees that this Note renews and replaces, amends and restates in its
entirety the Third Amended Note, the Second Amended Note, the First Amended Note
and the Original Note (but shall not extinguish the obligations under each Prior
Note, nor effect a novation thereof) and that the unpaid principal and accrued
interest on the Third Amended Note as of the close of business on December 12,
2011 is the principal and accrued interest owed under this Note as of the
beginning of business on the date of this Note.

 

TIMET FINANCE MANAGEMENT COMPANY By:    /s/ JOAN L. YORI   Joan L. Yori,
President

 

Page 6 of 6.